  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JERALD DEAN GODWIN,              )
                                 )
     Petitioner,                 )
                                 )       CIVIL ACTION NO.
     v.                          )         2:16cv509-MHT
                                 )              (WO)
UNITED STATES OF AMERICA,        )
                                 )
     Respondent.                 )

                      OPINION AND ORDER

    Petitioner Jerald Dean Godwin, a federal inmate,

filed this lawsuit seeking habeas relief pursuant to 28

U.S.C.     § 2255.    He    challenges    his     conviction    and

consecutive 84-month sentence for brandishing a firearm

during and in relation to a “crime of violence,” in

violation of 18 U.S.C § 924(c)(1)(A)(ii).            The specific

basis of his § 2255 motion is that § 924(c)’s residual

clause is unconstitutionally vague in light of Johnson

v. United States, the 2015 Supreme Court decision that

struck down on vagueness grounds the similarly worded

residual    clause   of    the   Armed   Career    Criminal     Act

(ACCA).     135 S. Ct. 2551, 2555-58, 2563 (2015).             Three
years after Godwin filed his § 2255 motion, the Supreme

Court proved him right: in United States v. Davis, the

Court    extended   its     ruling       in   Johnson   and    held   that

§ 924(c)’s residual clause, like the ACCA’s residual

clause, is unconstitutionally vague.                 139 S. Ct. 2319,

2336 (2019).

    Although Godwin originally filed his motion based

on Johnson, his petition is “best described as a Davis

claim.”        In re Hammoud, 2019 WL 3296800, at *2 n.1

(11th Cir. July 23, 2019).                To succeed on his Davis

claim,    he    bears   the    burden         of   showing    “that    his

§ 924(c) conviction resulted from application of solely

the residual clause,” and not also the elements clause.

Id. at 5 (citing Beeman v. United States, 871 F.3d

1215,    1222-25    (11th     Cir    2017)     (holding      that   § 2255

movants raising Johnson claims “must show that--more

likely than not--it was use of the residual clause that

led to the sentencing court’s enhancement of [their]

sentence.”).       In proving this, Godwin “may rely on the


                                     2
relevant      record     and/or     on    legal    precedent    at     the

relevant      time.”      Weeks     v.    United    States,     2019    WL

3280186, at *8 (11th Cir. July 22, 2019).

       To complete its review of the magistrate judge’s

recommendation     to     deny     Godwin’s    § 2255    motion,      this

court requires briefing from both sides on whether he

meets his burden of showing his § 924(c) conviction

rested solely on the residual clause.

                                    ***

       Accordingly, it is ORDERED that, by August 9, 2019,

the     parties    are        to   file    detailed     legal       briefs

concerning      whether       petitioner      Jerald    Dean    Godwin’s

satisfies his burden under Beeman of proving that his

§ 924(c)      conviction       rested     solely   on    the    residual

clause.       The parties may submit additional evidence

from    the   record     of    conviction     in   support     of    their

briefs.

       DONE, this the 30th day of July, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
